Exhibit 99.1 For Immediate Release: Contact: Peerless Systems Corporation Timothy E. Brog Chief Executive Officer 203-350-0040 Peerless Systems Announces Results for the Quarter ended April 30, 2011 Stamford, Connecticut June 13, 2011 — Peerless Systems Corporation (Nasdaq: PRLS) today reported financial results for the first fiscal quarter ended April 30, 2011. First Quarter Results Revenues were $1.8million for the three months ended April 30, 2011, compared to $0.9million for the three months ended April 30, 2010. The primary increase in product licensing revenues were the result of a block license of $800,000 signed this quarter. Gross margins were 66.5% and 82.6% for the three months ended April 30, 2011 and April 30, 2010, respectively.The decrease in gross margin is primarily attributable to a higher sales ratio of third-party technology to the Company's technology. Our net income for the three months ended April 30, 2011 was $0.4million, compared to net income of $3.3 million for the three months ended April 30, 2010.However, last year’s first quarter other income was $5.9 million, which primarily included cash dividends and realized gains related to the Company’s investment in Highbury Financial, Inc.Income was $0.11 per basic and diluted share for the three months ended April 30, 2011, compared to $0.21 per basic and diluted share, for the three months ended April 30, 2010. The Company had 3.1 million and 16.0 million weighted average shares of common stock outstanding as of April 30, 2011 and April 30, 2010, respectively.The reduction in the number of shares outstanding was due to our self-tender completed in November 2010. Timothy E. Brog, Chairman and Chief Executive Officer of Peerless, said, "We are pleased that our historical licensing business was stronger than expected during the first quarter of fiscal 2012.We entered into a new block license and increased our liquid assets (cash and cash equivalents and marketable securities) by approximately six percent this quarter.” Mr. Brog added, "We continue to seek ways to maximize the value and cash flow of our historical licensing business and focus on delivering value to our stockholders through potentially establishinga new venture oracquiring an existing business, as well as through other investment opportunities.” The Company will hold its annual meeting of stockholders on July 11, 2011.Stockholders of record on June 3, 2011 will be entitled to vote at the meeting.Further information about the meeting is included in the proxy statement filed with the Securities and Exchange Commission (“SEC”) on June 6, 2011. About Peerless Systems Corporation Founded in 1982, Peerless historically licensed imaging and networking technologies to the digital document markets.Effective April 30, 2008, Peerless sold its imaging and networking technologies and certain other assets to Kyocera-Mita Corporation.Peerless retains certain rights to continue licensing these technologies to customers in the digital document markets.Peerless is seeking to maximize the value of its licensing business and is exploring various alternatives to enhance stockholder value, potentially through establishinga new venture oracquiring an existing business, as well as through other investment opportunities. Safe Harbor Statement Under the U.S. Private Securities Litigation Reform Act Of 1995 Some statements included in this news release are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and, therefore, involve uncertainties or risks that could cause actual results to differ materially there from.These statements may contain words such as "desires," "believes," "anticipates," "plans," "expects," "intends," "estimates" or similar expressions.These statements are not guarantees of the Company's future performance and are subject to risks, uncertainties and other important factors that could cause actual performance or achievements to differ materially from those expressed or implied by these forward-looking statements.Such statements include, but are not limited to, the Company’s ability to maximize the value of its licensing business or to enhance stockholder value through establishinga new venture oracquiring an existing business, or through other investment opportunities.Additional information regarding factors that could cause results to differ materially from management's expectations is found in the section entitled "Risk Factors" in the Company's 2011 Annual Report on Form 10-Kfiled with the SEC on May 2, 2011.The Company intends that the forward-looking statements included herein be subject to the above-mentioned statutory safe harbors. Investors are cautioned not to rely on forward-looking statements.The Company disclaims any obligation to update forward-looking statements. PEERLESS SYSTEMS CORPORATION UNAUDITED CONDENSED STATEMENT OF INCOME (In thousands except per share amounts) ThreeMonthsEnded April 30, Revenues $ $ Cost of revenues Gross margin Operating expenses Other income, net Incomebefore income taxes Provisionfor income taxes Net income $ $ Basic earningsper share $ $ Diluted earningsper share $ $ Weighted average common shares - outstanding — basic Weighted average common shares - outstanding — diluted PEERLESS SYSTEMS CORPORATION UNAUDITED CONDENSED BALANCE SHEET (In thousands) April 30, January 31, ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities - Trade accounts receivable, net Income tax receivable - Deferred tax asset 35 35 Prepaid expenses and other current assets 37 61 Total current assets Property and equipment, net - 21 Other assets 4 10 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accrued wages and compensated absenses $ 76 $ Accrued product licensing costs Income tax payable 10 - Other current liabilities Total current liabilities Other liabilities Tax liabilities Total liabilities Stockholders’ equity: Common stock, $.001 par value 5 6 Additional paid-in capital Retained earnings Accumulated other comprehensive income (1 ) 96 Treasury stock, 2,737 at April 30, 2011 and January 31, 2011 ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $
